DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al [US 20070235243 A1].
As for claim 1, Nathan discloses a passenger detection apparatus comprising: 
a seat belt reminder (SBR) sensor unit comprising a plurality of SBR sensors at a plurality of seats of a vehicle, respectively, and connected in parallel to one another (see Figure 1 and paragraphs 0008-0010); and a control unit (controller, paragraph 0010) configured to: 
detect a combined voltage value of the SBR sensor unit (paragraphs 0011, 0031-0032, and 0037-0038; Nathan does not specifically detect a combined resistance value; however, Nathan teaches that the combined voltage is converted to combined resistance. These teachings read on detecting a combined resistance.); 
compare the detected combined resistance value to a plurality of preset resistance values of a combined resistance table stored in a data storage; and determine that a passenger corresponding to each of a plurality of boarding zones of the combined resistance table is on board when the detected combined resistance value is outside a grey zone of the combined resistance table (paragraphs 0037-0041).  Nathan does not specifically disclose that resistance table stored in a data storage.  However, the invention obviously stores a plurality of ranges and values in order to determine seat occupancy.  It would have been obvious to the skilled artisan to modify the invention of Nathan to include a plurality of preset resistance values for use in determining whether a passenger is present and latched in a seatbelt.  Nathan specifically discloses that the system determines if a person is detected on a seat cushion, this would suggest that that the combined resistance value is not in a grey zone of a combined resistance table.
Claim 7 is interpreted and rejected using the same reasoning as claim 1 above.

Allowable Subject Matter
Claims 2-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the sited reference discloses seatbelt reminder systems and/or passenger detection systems that were known in the art at the time of filing the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684